DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Species B encompassing claims 1-2 and 7-10 in the reply filed on 11/18/2021 is acknowledged. The traversal is on the ground(s) that: each couple of Species A and B, Species D and E and Species F and G belong to a single Species (i.e. each of couple of species A-B, D-E and F-G are not distinct). This is not found persuasive because, as previously presented in the Requirement for Restriction/Election in section 5 page 4, A differs from B by comprising lower strips sacrificial materials of the first and second dummy gate that are not aligned (see Par.[0025], 14-20); C differs from B and E by comprising source/drain region over source/drain dielectric (see Par.[0042] claim 6); D differs from A by comprising auxiliary mask leaves exposed the device region DR5 through the trench (see Par.[0045] claim 18); E differs from B by having different dummy gate structures that may be used as masks during patterning of the uppermost strip of sacrificial material to form the nanosheet of sacrificial material exposing the uppermost strip of channel material (see Par.[0048]-[0049]); G differs from B-E by comprising upper nanosheet reaching the top surface of the strip of channel material (see Par.[0054], claims 17-18). However, should Applicant insists to traverse on the ground that the identified species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0250180 A1).
With respect to claim 1, Lee discloses, in Figs.1-27, a semiconductor device, comprising: a semiconductor substrate (100) comprising a first device region (12) and a second device region (10) (see Par.[0022]-[0024] wherein first and second transistor 10 and 12 over substrate 100 are disclosed); a first semiconductor stack (162b1, 134) located on the semiconductor substrate (100) over the first device region (12), wherein the first semiconductor stack (162b1, 134) has first channels (134) (see Par.[0052]-[0055] wherein gate pattern 162b1 and  three channel patterns 134 are disclosed); a second q11semiconductor stack (162a1, 132) located on the semiconductor substrate (100) over the second device region (10), wherein the second semiconductor stack (162a1, 132) has second channels (132), and a total number of the first channels (134) is greater than a total number of the second channels (132) (see Par.[0032]-[0035] wherein gate pattern 162a1 and  two channel patterns 13e are disclosed); a first gate structure (166b) enclosing the first semiconductor stack (162b1, 134); and a second gate structure (166a) enclosing the second semiconductor stack (162a1, 132) (see Par.[0063]-[0064] wherein first and second gate structures 166a and 166b are disclosed; see Fig.8, for example, wherein enclosing of channel regions by gate structure in perspective view is shown).
With respect to claim 7, Lee discloses, in Figs.1-27, the semiconductor device, wherein the first semiconductor stack includes at least one more channel than the second semiconductor stack.
With respect to claim 8, Lee discloses, in Figs.1-27, a semiconductor device, comprising: a semiconductor substrate (100); a first transistor (12) formed on the semiconductor substrate (100), comprising: a first pair of source and drain regions (148b, 148c) (see Par.[0041]-[0042] wherein second and third epitaxial patterns 148b and 148c may act as source/drain regions of the second transistor 12 are disclosed); first semiconductor channels (134), vertically stacked over each other and extending from the source region (148b) of the first pair to the drain region (148c) of the first pair (see Par.[0040]-[0045] wherein channel patterns 134 is disclosed); and a first gate structure (166b), stacked on and extending in between the first semiconductor channels (134); and a second transistor (10) formed on the semiconductor substrate, comprising: a second pair of source and drain regions (148a, 148b); second .
Claims 1-2 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2019/0067125 A1 or Pro. 62/552,164 hereinafter referred to as “Chang”).
With respect to claim 1, Chang discloses, in Fig.30, a semiconductor device, comprising: a semiconductor substrate (10) comprising a first device region (Q11) and a second device region (Q12) (see Par.[0040] wherein semiconductor substrate 10 is disclosed; see Par.[0116] wherein first and second FET regions Q11 and Q12 over substrate 10 are disclosed); a first semiconductor stack (58, 56, 53, 25) located on the semiconductor substrate (10) over the first device region (Q11), wherein the first semiconductor stack has first channels (25); a second semiconductor stack (58, 56, 53, 25) located on the semiconductor substrate (10) over the second device region (Q12), wherein the second semiconductor stack (58, 56, 53, 25) has second channels (25), and a total number of the first channels (25) is greater than a total number of the second channels (25) (see Par.[0042]-[0045] wherein stack of gate structure and channels in each FET regions are disclosed; see Fig.30, wherein channels in Q11 region are in greater number than that of Q12); a first gate structure (54, 56, 58) enclosing the first semiconductor stack; and a second gate structure (54, 56, 58) enclosing the second semiconductor stack (see, as example Fig.6, wherein perspective view of Fig.30 provides gate structure enclosing channel structure).
With respect to claim 2, Chang discloses, in Fig.30, the semiconductor device, wherein along a stacking direction of the first semiconductor stack and the semiconductor substrate (10), a topmost first channel included in the first semiconductor stack is substantially aligned with a topmost second channel included in the second semiconductor stack (see Fig.30 wherein a topmost first channel included in the 
With respect to claim 7, Chang discloses, in Fig.30, the semiconductor device, wherein the first semiconductor stack includes at least one more channel than the second semiconductor stack (see Par.[0042]-[0045] wherein stack of gate structure and channels in each FET regions are disclosed; see Fig.30, wherein channels in Q11 region are in greater number than that of Q12).
With respect to claim 8, Chang discloses, in Fig.30, a semiconductor device, comprising: a semiconductor substrate (10) (see Par.[0040] wherein semiconductor substrate 10 is disclosed); a first transistor (Q11) formed on the semiconductor substrate (10), comprising: a first pair of source and drain regions (40) (see Par.[0044]-[0053] wherein source/drain epitaxial layer 40 is disclosed); first semiconductor channels (25), vertically stacked over each other and extending from the source region (40) of the first pair to the drain region (40) of the first pair (see Par.[0092]-[0093] wherein semiconductor layers 25 as channels is disclosed); and a first gate structure (54, 56, 58), stacked on and extending in between the first semiconductor channels (25); and a second transistor (Q12) formed on the semiconductor substrate (10), comprising: a second pair of source and drain regions (40); second semiconductor channels (25), vertically stacked over each other and extending from the source region of the second pair to the drain region of the second pair; and a second gate structure (54, 56, 58), stacked on and extending in between the second semiconductor channels (25), wherein a total number of the first semiconductor channels is greater than a total number of the second semiconductor channels (see Par.[0042]-[0045] wherein stack of gate structure and channels in each FET regions are disclosed; see Fig.30, wherein channels in Q11 region are in greater number than that of Q12).
With respect to claim 9, Chang discloses, in Fig.30, the semiconductor device, wherein a bottom surface of a bottommost channel of the first semiconductor channels (25) is located at a lower level height along a stacking direction of the first semiconductor channels (25) than a bottom surface of a bottommost channel of the second semiconductor channels (see Fig.30).
With respect to claim 10, Chang discloses, in Fig.30, the semiconductor device, wherein the second semiconductor channels are stacked over a protrusion of the semiconductor substrate.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, Claims 1-2 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noah et al. (US 2020/0006333 A1 see Figs.1-27 and related written descriptions thereof) in the same manner as anticipation of Chiang presented above. Other prior art considerate pertinent by at least anticipating, either alone or in combination, all the claimed limitations of claims 1 and 8 are cited in form PTO-892.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818